IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED


COLLEEN GRIFFITH AND
PATRICK J. DEESE, ESQ.,

              Appellants,
                                                        CORRECTED
 v.                                                     Case No. 5D15-486

RAMZEY'S A PLUS, INC.
D/B/A QABLAWI AUTO SALES,

              Appellee.

 ________________________________/

Opinion filed March 4, 2016

Appeal from the Circuit Court
for Brevard County,
George B. Turner, Judge.

Patrick J. Deese, of Law Offices of Patrick
J. Deese, P.A., Melbourne, for Appellants.

Thomas H. Yardley, Cocoa, for Appellee.


 PER CURIAM.

       Colleen Griffith and her attorney, Patrick J. Deese, appeal the trial court’s order

 assessing attorney’s fees against them under Florida Rule of Civil Procedure

 1.380(a)(4). We affirm.

       Griffith, on Deese’s advice, refused to answer a deposition question, asserting

 that the question was irrelevant and an improper hypothetical. On appeal, Griffith and
Deese claim that the trial court improperly sanctioned them without making the findings

required by Kozel v. Ostendorf, 629 So. 2d 817 (Fla. 1993). We disagree. Kozel

applies when the trial court dismisses a case or claim, enters a default, or strikes

pleadings as a sanction. It does not apply when expenses are assessed, as here,

under rule 1.380(a)(4).

      AFFIRMED.


ORFINGER, COHEN and LAMBERT, JJ., concur.




                                          2